DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Response
In Applicant’s Response dated 07/21/2021, Applicant amended Claims 2, 6, 10, 17, 18 and 21; canceled Claim 9; and argued against all objections and rejections previously set forth in the Office Action dated 03/17/2021.
In light of Applicant’s amendments and remarks, the previously set forth objections are withdrawn.

Status of the Claims
Claims 2 – 8 and 10 – 21 are rejected on the ground of nonstatutory double patenting Claims 2 – 8 and 10 – 21 are rejected are rejected under 35 U.S.C. 103.

Examiner Note
 	The Examiner cites particular columns, line numbers and/or paragraph numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2 – 8 and 10 – 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20 of U.S. Patent No. 10/423,691. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are rendered obvious over Claims 1 – 20 of the U.S. Patent No. 10,423,691.

Instant Application
US Patent No. 10,423,691
2. A computing system, comprising: 
at least one processor; and 
memory including instructions that, when executed by the at least one processor, cause the computing system to: 

determine, from the request, identifying data for the requested mobile content, the identifying data including at least one of an item identifier, a page identifier, or a query associated with a Uniform Resource Locator (URL); 
compare, in a predetermined order, the identifying data against a set of matching rules until an applicable matching rule is located; 
generating, by the applicable matching rule, a deep link specifying a location of mobile application content corresponding to the requested mobile content; 
determine, using a set of filters, that the deep link is unable to be provided to the mobile device; 
apply at least one additional matching rule to the identifying data, the application 
provide, to the mobile device, link data including at least the second deep link.
A computing system, comprising: 
at least one processor; and 
memory including instructions that, when executed by the at least one processor, cause the computing system to: 
receive, from a mobile device, a request for mobile Web content to be displayed using a Web browser on the mobile device, wherein the request includes a Uniform Resource Locator (URL) of a webpage; 
determine, from the request and using the at least one processor, at least one of an item identifier, a page identifier, or a query associated with the URL; 
compare, in a predetermined order, the at least one of the item identifier, the page identifier, or the query associated with the URL against an ordered set of matching rules each until an applicable matching rule is located, the applicable matching rule generating a deep link using at least a portion of the URL, the deep link specifying a location of mobile application content corresponding to the mobile Web content, the mobile application content configured to be 
determine, using a set of display-restricting filters employing criteria based on the at least one of the item identifier, the page identifier, or the query associated with the URL and at least one of a device, user, location, or content type, that the deep link is provided to the mobile device, wherein at least one filter of the set of filters includes one or more of the criteria for determining display of the mobile application content; apply at least one additional matching rule to the at least one of the item identifier, the page identifier, or the query associated with the URL after the mobile application content on the mobile device is restricted from being displayed; determine, based at least in part upon user preference data, that an option to follow the deep link is to be provided to the mobile device; and provide, to the mobile device, link data including at least the deep link and information regarding the determination to provide the option, wherein the option may be selected via the mobile device to cause the mobile application content to be displayed using the specified mobile application on the mobile device.

2. The computing system of claim 1, 
wherein the instructions when executed further cause the computing system to: receive, from the mobile device, a second request for second mobile Web content to be displayed using the Web browser on the mobile device; 
determine that a second deep link corresponding to the second mobile Web content is not able to be provided to the mobile device according to at least one filter of the set of restricting filters; and 


Claim 2
Claim 4
Claim 3
Claim 5
Claim 4
Claim 6
Claim 5
Claim 7
Claim 6
Claim 8
Claim 7
Claim 10
Claim 9
Claim 11
Claim 10
Claim 12
Claim 11
Claim 13
Claim 12
Claim 14
Claim 13
Claim 15
Claim 14
Claim 16
Claim 15
Claim 17
Claim 16
Claim 18
Claim 17
Claim 19
Claim 18

Claim 19
Claim 21
Claim 20


Regarding Claims 2 – 8 and 10 – 21, Claims 1 – 20 of the U.S. Patent No. 10,423,691, recites a computer system, a computer-implemented method and a non-transitory computer-readable storage medium storing instructions as similarly disclose in Claims 2 – 21 of the instant Application. It would have been obvious to one of ordinary skill in the art before the effective filling date to implement the computing system, computer-implemented method and non-transitory computer-readable storage medium of the instant application, by using U.S. Patent No. 10,423,691 because it was well known and desire to implement.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2 – 8 and 10 – 21 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Luu et al. (US 2014/0359519) (hereinafter, Luu) in view of Sherman (US 2014/0019958).

Regarding Claim 2, Luu teaches a computing system (See Luu’s Abstract) computing system, comprising: 2 
at least one processor (See Luu’s par 0019, processor); and 3 
memory including instructions that, when executed by the at least one 4 processor (See Luu's par 0019 and 0030, stored instructions executed by a processor), cause the computing system to: 5 
receive, from a mobile device, a request for mobile content to be 6displayed on the mobile device (Luu in par 0034 - 0037, teaches that a web platform e.g., web browser, includes an address bar and as keystrokes are entered into the address bar, a user interface contained is populated with relevant suggestions from a combination of data sources. The relevant suggestions can include deep linking navigation ; 7 
determine, from the request, identifying data for the requested mobile content, the identifying data including at least one of an item identifier, a page identifier, or a query associated with a Uniform Resource Locator (URL)8 (Luu in par 0039, further teaches that the service provider receives the keystrokes and conducts a search to identify potential navigation targets. It does this by comparing the received keystroke(s) to data that the service provider maintains that defines associations between entered keystrokes and navigation destinations across a large number of users. The service provider then returns the potential navigation targets in the form of suggestions to the web browser. The suggestions can include text such as, for example, “welcome to Costco Wholesale” along with the top level domain itself, e.g., www.costco.com. In addition, the suggestion can also include a favicon or title 306a that is displayed along with the tip level domain. Luu in par 0054 – 0057, further teaches that as a user enters keystrokes and before a navigation is conducted, a navigation intent-based local application search is conducted to ascertain whether the user's entered keystrokes pertain to a website that has an associated local application); 9 
compare, in a predetermined order, the identifying data against a set of matching rules until an applicable matching rule is located (Luu in par 0039 - 0040 and Fig.  3, further teaches that the service provider receives the keystrokes and conducts a search to identify potential navigation targets. It does this by comparing the receive keystrokes to data that service provider maintains that defines associations 
generating, by the applicable matching rule, a deep link specifying a location of mobile application content corresponding to the requested mobile content (Luu in par 0039 - 0040 and Fig.  3, further teaches that a set of deep linking navigation suggestions can also be displayed, an example of which is shown at 308. The deep linking navigation suggestions follow the text associated with the top level domain 306. Each deep link displays the top level domain with which it is associated, even though its target URL is not the top level domain. By simply clicking on one of the navigational suggestions, the user’s browser can be navigated to that particular page. Luu in par 0076, further teaches that ordering rules and heuristics can be utilized to determine how suggestions are ordered in the user interface container);
Luu does not specifically disclose 21determine, using a set of filters, that the deep link is unable to be provided to the mobile device; apply at least one additional matching rule to the identifying data, the application of the at least one additional matching rule generating a second deep link; and provide, to the mobile device, link data including at least the second deep link.
Sherman teaches a computer-implemented method that includes providing an enterprise portal page to a mobile device including at least one link associated with a native mobile application (See Sherman's Abstract). Sherman in par 0051 – 0053 and Fig. 2, shows an example enterprise portal page 202 displayed on an example mobile device. Information 210 displayed in the content area 204 indicates that an issue occurred during activation of the native application associated with a user selected link 2081 (e.g. option 3). The information 210 displayed can be the result of the link handler 126 identifying an issue associated with activation of a native mobile device application 212 (e.g., “NMDA042") associated with the link user-selected 208a. For example, one type of issue that can occur is that the native application 147 is unavailable at the mobile device 140. In addition to identify the missing application, the enterprise portal system/server 120 can use user device information 128b to identify the device type of the user's mobile device (e.g. mobile smart phone model XYZ) on which the failure occurred. The instructions 216 include at least one suggested link 218 that is selected, at least in part based on the identified issue and the identified device type. For example, the instructions 216 can identify the suggested link 218 (e.g. www.exampleappstore.com) using error handling instructions 125 that correspond to the user’s device type and the particular native application that is missing on the user’s mobile device 140. The suggested link 218 may represent a link, an indication, or other suitable instructions for the mobile device 140 to open an app store application within the mobile device 140 to a page or entry associated with the particular native 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filling date to utilize the teaching of Sherman with the teachings as in Luu in order to provide the user with a compatible application. The motivation for doing so would have been to provide a method that based on the user's device, a link corresponding to a compatible application is provided to the user, thus reducing the burden of hunt for the appropriate application (See Sherman's par 58 and 65).

Regarding Claim 318, Luu in view of Sherman teaches the limitations contained in parent Claim 2. Luu further teaches:
wherein the instructions when executed, further cause the computing system to: 3 
receive, from the mobile device, a second request for second mobile 4content to be displayed on the mobile device (Luu in par 0041, further teaches that by simply clicking on one of the navigation suggestions, the user’s browser can be navigated to that particular page); 5 
Luu in par 0056, further teaches that in the local application is not installed on the user’s computer, the user interface container is populated with a selectable entry point instrumentality to enable the user to install the local application. This entry point can include a link to an application store which the local application can be obtained and installed.
However, 1910Luu does not specifically disclose21 determine that the second deep link is not able to be provided to the mobile device according to at least one filter of the set of filters; and 8reject the applicable matching rule, wherein any remaining rules in the set of matching rules 9are compared against the identifying data to attempt to locate a new applicable matching rule.10
Sherman teaches a computer-implemented method that includes providing an enterprise portal page to a mobile device including at least one link associated with a native mobile application (See Sherman's Abstract). Sherman in par 0057 – 0058 and Fig. 3, further that at 303 a device type of the mobile device on which the issue occurred is identified. Identifying the device type includes identifying a model of the device and a 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filling date to utilize the teaching of Sherman with the teachings as in Luu in order to provide the user with a compatible application. The motivation for doing so would have been to provide a method that based on the user's device, a link corresponding to a compatible application is provided to the user, thus reducing the burden of hunt for the appropriate application (See Sherman's par 58 and 65).

Regarding Claim 4, Luu in view of Sherman teaches the limitations contained in parent Claim 2. Luu further teaches:
wherein the instructions when2 executed, further cause the computing system to: 3 
receive, from the mobile device, a second request for second mobile4 content to be displayed on the mobile device (Luu in par 0041, further teaches that by simply clicking on one of the navigation suggestions, the user’s browser can be navigated to that particular page); and55
determine that an automatic redirect is to be performed using the second deep link (Luu in par 0039 - 0040 and Fig.  3, further teaches that the service provider receives the keystrokes and conducts a search to identify potential navigation targets. It does this by comparing the receive keystrokes to data that service provider maintains that defines associations between entered keystrokes and navigations destinations across a large number of users. The suggestions can include a top-level domain, such as shown at 306. In addition, a set of deep linking navigation suggestions can also be displayed, an example of which is shown at 308. The deep linking navigation suggestions follow the text associated with the top level domain 306. Each deep link displays the top level domain with which it is associated, even though its target URL is not the top level domain. By simply clicking on one of the navigational suggestions, the user’s browser can be navigated to that particular page. 1Luu in par 0054 – 0057, further teaches that as a user enters keystrokes and before a navigation is conducted, a navigation intent-based local application search is conducted to ascertain whether the user's entered keystrokes pertain to a website that has an associated local application. If the local application is installed on the user’s computer, the user interface container is .

14Regarding Claim 5, Luu in view of Sherman teaches the limitations contained in parent Claim 2. Luu further teaches:
wherein the instructions when 2executed, further cause the computing system to: 3 
determine a non-installed status of a mobile application on the mobile device; and cause the mobile device to perform an automatic redirect to a store, the store allowing a copy of the mobile application to be obtained for the mobile device (Luu in par 0056, further teaches that in the local application is not installed on the user’s computer, the user interface container is populated with a selectable entry point instrumentality to enable the user to install the local application. This entry point can include a link to an application store which the local application can be obtained and installed). 19 

Regarding Claim 6, Luu teaches a computer-implemented method (See Luu’s Abstract), comprising:
receiving, from a first application on a computing device, a request for first content (Luu in par 0041, further teaches that by simply clicking on one of the navigation suggestions, the user’s browser can be navigated to that particular page); 
determining corresponding second content, the second content configured for display on the computing device via a second application (Luu in par 0054 – ; 8
determining a link to the first content (Luu in par 0039 - 0040 and Fig.  3, further teaches that the service provider receives the keystrokes and conducts a search to identify potential navigation targets. It does this by comparing the receive keystrokes to data that service provider maintains that defines associations between entered keystrokes and navigations destinations across a large number of users. The suggestions can include a top-level domain, such as shown at 306. In addition, a set of deep linking navigation suggestions can also be displayed, an example of which is shown at 308. The deep linking navigation suggestions follow the text associated with the top level domain 306. Each deep link displays the top level domain with which it is associated, even though its target URL is not the top level domain. By simply clicking on one of the navigational suggestions, the user’s browser can be navigated to that particular page;
comparing identifying data for the first content to a set of matching rules until at least one matching rule is located (Luu in par 0039 - 0040 and Fig.  3, further teaches that the service provider receives the keystrokes and conducts a search to identify potential navigation targets. It does this by comparing the receive keystrokes to data that service provider maintains that defines associations between entered 
providing, to the computing device, the second link (Luu in par 0054 – 0057, further teaches that as a user enters keystrokes and before a navigation is conducted, a navigation intent-based local application search is conducted to ascertain whether the user's entered keystrokes pertain to a website that has an associated local application. If the local application is installed on the user’s computer, the user interface container is populated with a selectable entry point instrumentality that can enable the user to directly launch the local application).
However, Lu does not specifically disclose determining, using a set of displaying-restricting filters, that the first content is restricted from display on the computing device; applying at least one additional matching rule, the application of the at least one additional matching rule resulting in a second link for display via the second application; and 
Sherman teaches a computer-implemented method that includes providing an enterprise portal page to a mobile device including at least one link associated with a 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filling date to utilize the teaching of Sherman with the teachings as in Luu in order to provide the user with a compatible application. The motivation for doing so would have been to provide a method that based on the user's device, a link corresponding to a compatible application is provided to the user, thus reducing the burden of hunt for the appropriate application (See Sherman's par 58 and 65).
10
131Regarding Claim 7, Luu in view of Sherman teaches the limitations contained in parent Claim 6. Luu further teaches:
further comprising:2 determining that the second application is not installed on the computing 3device; and4 causing the computing device to redirect to an application store from which5 the second application can be obtained (Luu in par . 1 

Regarding Claim 8, Luu in view of Sherman teaches the limitations contained in parent Claim 6. Luu further teaches:
further comprising: 2 
determining, based at least in part upon at least one of user preference data or 3user behavior data, to automatically redirect the computing device to display the second 4content via the second application (Luu in par 0034 - 0037, teaches that a web platform e.g., web browser, includes an address bar and as keystrokes are entered into the address bar, a user interface contained is populated with relevant suggestions from a combination of data sources. The relevant suggestions can include deep linking navigation suggestions. This deep link navigation suggestions that are returned from the service provider has a high confidence that the top level domain is where the user intends to navigate, based on their entered key strokes. The service provider ascertains confidence levels by maintaining data associated with keystrokes entered by large numbers of users and how the corresponding characters strings map to navigation destinations. Luu in par 0054 – 0057, further teaches that as a user enters keystrokes and before a navigation is conducted, a navigation intent-based local application search is conducted to ascertain whether the user's entered keystrokes pertain to a website that has an associated local application. If the local application is 1 

Regarding Claim 10, Luu in view of Sherman teaches the limitations contained in parent Claim 6. Luu further teaches:
wherein the at least one matching rule is an ordered set of matching rules, and further comprising:
20comparing, per an order of the ordered set, each rule in the ordered set against the identifying data for the first content until an applicable matching rule is located or every rule in the set is compared against the identifying data (Luu in par 0039 - 0040 and Fig.  3, further teaches that the service provider receives the keystrokes and conducts a search to identify potential navigation targets. It does this by comparing the receive keystrokes to data that service provider maintains that defines associations between entered keystrokes and navigations destinations across a large number of users. Luu in par 0076, further teaches that ordering rules and heuristics can be utilized to determine how suggestions are ordered in the user interface container). 11

Regarding Claim 11, Luu in view of Sherman teaches the limitations contained in parent Claim 6.
However, Luu does not specifically disclose analyzing each filter of the set of display-restricting filters to determine 3whether the second content is restricted from display on the computing device. 1 

Therefore, it would have been obvious for one of ordinary skill in the art before the effective filling date to utilize the teaching of Sherman with the teachings as in Luu in order to provide the user with a compatible application. The motivation for doing so would have been to provide a method that based on the user's device, a link corresponding to a compatible application is provided to the user, thus reducing the burden of hunt for the appropriate application (See Sherman's par 58 and 65).
 
Regarding Claim 12, Luu in view of Sherman teaches the limitations contained in parent Claim 11. 
wherein the analyzing  each filter further includes analyzing information including at least one of a type of the computing3 device, a type of the user, an identity of the user, historical user data, preference data,4 location data, or a type of the content.
Sherman teaches a computer-implemented method that includes providing an enterprise portal page to a mobile device including at least one link associated with a native mobile application (See Sherman's Abstract). Sherman in par 0057 – 0058 and Fig. 3, further that at 303 a device type of the mobile device on which the issue occurred is identified. Identifying the device type includes identifying a model of the device and a current operating system associated with the device. For example, the link handler can also identify the operating system (e.g., “Version 7 of WXYZ”) using information from the user device information. The device type is identified upon the first interaction with the portal, e.g., passed or included as part of Hypertext Transfer Protocol (HTTP) headers in an HTTP request used in the first interaction. Sherman in par 0065, further teaches that for example, the enterprise portal system/server can use information from the error handling instructions to produce the information that is displayed in the content area of the GUI. The information can include the corrective action message and the instructions that identify the suggested link for downloading the missing application, where the specific identity of the suggested link is chosen based on the user’s device type and the particular native application that is missing on the user's mobile device. The suggested link, in this example corresponds to an application store system corresponding to the identified device type.


Regarding Claim 113, Luu in view of Sherman teaches the limitations contained in parent Claim 6. Luu further teaches:
further comprising: 2 
analyzing at least one of user history information or user preference 3 information to determine whether to perform at least one of redirecting the computing device4 to display the second content via the second application or providing a user-selectable option 5to display the second content via the second application (Luu in par 0034 - 0037, teaches that a web platform e.g., web browser, includes an address bar and as keystrokes are entered into the address bar, a user interface contained is populated with relevant suggestions from a combination of data sources, Including local sources and one or more remote sources, based on matching character input. Local data sources can include a user’s browsing history, favorites, pinned sites, type URLs, and the like. Luu in par 0054 – 0057, further teaches that as a user enters keystrokes and before a navigation is conducted, a navigation intent-based local application search is conducted to ascertain whether the user's entered keystrokes pertain to a website that has an associated local application. If the local application is 
 
Regarding Claim 14, Luu in view of Sherman teaches the limitations contained in parent Claim 6. Luu further teaches:
further comprising: 2 
receiving an indication as to whether the second link to the second content for the 3second application was selected or whether an option to follow the second link was closed; and 4storing information for the indication as historical user data for use in future5 determinations (Luu in par 0034 - 0037, teaches that a web platform e.g., web browser, includes an address bar and as keystrokes are entered into the address bar, a user interface contained is populated with relevant suggestions from a combination of data sources, Including local sources and one or more remote sources, based on matching character input. Local data sources can include a user’s browsing history, favorites, pinned sites, type URLs, and the like. Luu in par 0054 – 0057, further teaches that as a user enters keystrokes and before a navigation is conducted, a navigation intent-based local application search is conducted to ascertain whether the user's entered keystrokes pertain to a website that has an associated local application. If the local application is installed on the user’s computer, the user interface container is populated with a selectable entry point instrumentality that can enable the user to directly launch the local application). 1 

Regarding Claim 15, Luu in view of Sherman teaches the limitations contained in parent Claim 6. Luu further teaches:
further comprising: 2 
preventing an option to follow a subsequent link, to the second content to be3 displayed via the second application, from being displayed on the computing device4 in response to user behavior with respect to at least one prior option to follow a determined 5link (Luu in par 0056, further teaches that in the local application is not installed on the user’s computer, the user interface container is populated with a selectable entry point instrumentality to enable the user to install the local application. This entry point can include a link to an application store which the local application can be obtained and installed). 19

Regarding Claim 116, Luu in view of Sherman teaches the limitations contained in parent Claim 6. Luu further teaches:
wherein the2 determining of the second content is further based, at least in part, on at least one of a portion of a uniform 3resource link for the content, user session data, user agent data, or an internet protocol (IP) address of the computing device (Luu in par 0034 - 0037, teaches that a web platform e.g., web browser, includes an address bar and as keystrokes are entered into the address bar, a user interface contained is populated with relevant suggestions from a combination of data sources, Including local sources and one or more remote sources, based on matching character input. Local data sources can include a user’s browsing history, favorites, pinned sites, type URLs, and the like. Luu in par 0054 – 0057, further teaches . 1

Regarding Claim 17, Luu teaches a21 non-transitory computer-readable storage medium storing instructions that, when executed by at least one processor of a computing device (See Luu’s Abstract, par 0019 and 0030), cause the 3computing device to: 4 
receive, from a first application on a computing device, a request for first content Luu in par 0038 and Fig. 3, teaches a web browser user interface as shown in figure 3. The web browser user interface 300 includes a user interface container 302 having an address bar 304). Accordingly, as shown in figure 3, a fist application (web browser) is capable of displaying first content;
determine, based at least in part on a comparison of identifying information for the first content to a set of matching rules, at least one matching rule of the set of matching rules (Luu in par 0039 - 0040 and Fig.  3, further teaches that the service provider receives the keystrokes and conducts a search to identify potential navigation targets. It does this by comparing the receive keystrokes to data that service provider maintains that defines associations between entered keystrokes and navigations destinations across a large number of users. Luu in par 0076, further ;
determine a second content for display in a second application on the computing device based on the at least one of an item identifier, a page identifier, or a query associated with a uniform resource locator (URL) and the at least one matching rule of the set of matching rules (Luu in par 0054 – 0057, further teaches that as a user enters keystrokes and before a navigation is conducted, a navigation intent-based local application search is conducted to ascertain whether the user's entered keystrokes pertain to a website that has an associated local application. If the local application is installed on the user’s computer, the user interface container is populated with a selectable entry point instrumentality that can enable the user to directly launch the local application);89 
determine a deep link to the second content (Luu in par 0034 - 0037, teaches that a web platform e.g., web browser, includes an address bar and as keystrokes are entered into the address bar, a user interface contained is populated with relevant suggestions from a combination of data sources. The relevant suggestions can include deep linking navigation suggestions. This deep link navigation suggestions that are returned from the service provider has a high confidence that the top level domain is where the user intends to navigate, based on their entered key strokes. The service provider ascertains confidence levels by maintaining data associated with keystrokes entered by large numbers of users and how the corresponding characters strings map to navigation destinations. Luu in par 0054 – 0057, further teaches that as a user enters keystrokes and before a navigation is conducted, a navigation intent-based local ;
provide, to the computing device, the second deep link to cause the second content to be displayed via the second application (Luu in par 0054 – 0057, further teaches that as a user enters keystrokes and before a navigation is conducted, a navigation intent-based local application search is conducted to ascertain whether the user's entered keystrokes pertain to a website that has an associated local application. If the local application is installed on the user’s computer, the user interface container is populated with a selectable entry point instrumentality that can enable the user to directly launch the local application). 
Luu in par 0056, further teaches that in the local application is not installed on the user’s computer, the user interface container is populated with a selectable entry point instrumentality to enable the user to install the local application. This entry point can include a link to an application store which the local application can be obtained and installed. 
However, Luu does not specifically disclose determine that the second content is restricted from display on the computing device via the second application, the application of at least one of the set of matching rules resulting in a second deep link.

Therefore, it would have been obvious for one of ordinary skill in the art before the effective filling date to utilize the teaching of Sherman with the teachings as in Luu in order to provide the user with a compatible application. The motivation for doing so would have been to provide a method that based on the user's device, a link 

Regarding Claim 118, Luu in view of Sherman teaches the limitations contained in parent Claim 17. Luu further teaches:2 
wherein the instructions, when executed, cause the computing device to: 3 
determine additional first content selected for display on the computing 4 device;5 cause the additional first content to be displayed via a browser application9 on the computing device (Luu in par 0034 - 0037, teaches that a web platform e.g., web browser, includes an address bar and as keystrokes are entered into the address bar, a user interface contained is populated with relevant suggestions from a combination of data sources. The relevant suggestions can include deep linking navigation suggestions. Once these deep link navigation suggestions are returned to the web browser, suggestions can be displayed in the user interface container and provide entry points ’or a user to quickly navigate to pages within the top level domain. 1 
However, Luu does not specifically disclose a determination of the corresponding operating system, thus1910, Luu does not specifically disclose determine, using a set of display-restrictive filters employing criteria based on at least one of a device, user, location, or content type, that additional second content, corresponding to the additional first 6content, is restricted from display on the computing device via the second 7application.
Sherman teaches a computer-implemented method that includes providing an enterprise portal page to a mobile device including at least one link associated with a 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filling date to utilize the teaching of Sherman with the teachings as in Luu in order to provide the user with a compatible application. The motivation for doing so would have been to provide a method that based on the user's device, a link corresponding to a compatible application is provided to the user, thus reducing the burden of hunt for the appropriate application (See Sherman's par 58 and 65).

Regarding Claim 19, Luu in view of Sherman teaches the limitations contained in parent Claim 17. Luu further teaches:2 
wherein the instructions, when executed, further cause the computing device to: 3 
determine that the second application is not installed on the computing device; 4and 5 cause the computing device to redirect to a location from which the second 6application can be obtained (Luu in par 0056, further teaches that in the local application is not installed on the user’s computer, the user interface container is populated with a selectable entry point instrumentality to enable the user to install the local application. This entry point can include a link to an application store which the local application can be obtained and installed)19. 1 

Regarding Claim 20, Luu in view of Sherman teaches the limitations contained in parent Claim 17. Luu further teaches:2 
wherein the instructions, when executed, further cause the computing device to: 22determine, based at least in part upon at least one of user preference data or user behavior data, to automatically redirect the computing device to display the second 5content via the second application; and 6 provide information regarding the redirect to the computing device with the second deep 7link (Luu in par 0034 - 0037, teaches that a web platform e.g., web browser, includes an address bar and as keystrokes are entered into the address bar, a user interface contained is populated with relevant suggestions from a combination of data sources, Including local sources and one or more remote sources, based on matching character input. Local data sources can include a user’s browsing history, favorites, pinned sites, type URLs, and the like. Luu in par 0054 – 0057, further teaches that as a user enters keystrokes and before a navigation is conducted, a navigation intent-based local application search is conducted to ascertain whether the user's entered keystrokes pertain to a website . 1 

Regarding Claim 21, Luu in view of Sherman teaches the limitations contained in parent Claim 17. Luu further teaches:2 
2wherein the instructions, when executed, further cause the computing device to: 3 
However, Luu does not specifically disclose analyze each filter of the set of display-restricting filters to determine, for the at least one matching rule of the set of matching rules, whether the second content is restricted from display on the computing device.
Sherman teaches a computer-implemented method that includes providing an enterprise portal page to a mobile device including at least one link associated with a native mobile application (See Sherman's Abstract). Sherman in par 0051 – 0053 and Fig. 2, shows an example enterprise portal page 202 displayed on an example mobile device. Information 210 displayed in the content area 204 indicates that an issue occurred during activation of the native application associated with a user selected link 2081 (e.g. option 3). The information 210 is displayed can be the result of the link handler 126 identifying an issue associated with activation of a native mobile device application 212 (e.g., “NMDA042") associated with the link user-selected 208a. For example, one type of issue that can occur is that the native application 147 is unavailable at the mobile device 140. In addition to identify the missing application, the 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filling date to utilize the teaching of Sherman with the teachings as in Luu in order to provide the user with a compatible application. The motivation for doing so would have been to provide a method that based on the user's device, a link corresponding to a compatible application is provided to the user, thus reducing the burden of hunt for the appropriate application (See Sherman's par 58 and 65).

Response to Arguments
Applicant's arguments filed 07/21/2021 have been fully considered but they are not persuasive.
(1) Applicant argues: that neither Luu nor Sherman separate or in combination discloses or suggests each and every feature of amended Claim 2. For example, Luu and Sherman fail to disclose or suggests, inter alia, “determin[ing], from the request, identifying data for the requested mobile content, the identifying data including at least one of an item identifier, a page identifier, or a query associated with a Uniform Resource Locator (URL)” and “compar[ing], in a predetermined order, the identifying data against a set of matching rules until an applicable matching rule is located,” as now recited in claim 2.
The examiner respectfully disagrees.
Luu in par 0039, further teaches that the service provider receives the keystrokes and conducts a search to identify potential navigation targets. It does this by comparing 
Accordingly, Luu by comparing the received keystrokes to data that the service provider maintains teaches or suggests a determination from the request for data for the mobile content.  
Luu in par 0054 – 0057, further teaches that as a user enters keystrokes and before a navigation is conducted, a navigation intent-based local application search is conducted to ascertain whether the user's entered keystrokes pertain to a website that has an associated local application. 
Accordingly, Luu further teaches that based on the user strokes, Luu determine if the intent of the user is for a website based on the entered keystrokes. Thus, Luu teaches or suggests determine, from the request, identifying data for the requested mobile content, the identifying data including at least one of an item identifier, a page identifier, or a query associated with a Uniform Resource Locator (URL)” as claimed in claim 2.

Luu in par 0039 - 0040 and Fig.  3, further teaches that the service provider receives the keystrokes and conducts a search to identify potential navigation targets. It 
Luu in par 0076, further teaches that ordering rules and heuristics can be utilized to determine how suggestions are ordered in the user interface container.
Accordingly, Luu clearly discloses that ordering rules and heuristics can be utilized to determine how suggestions are ordered in the user interface container, wherein the suggestions are provided to the user based on the received keystrokes.
Therefore, the examiner maintains that Luu teaches or suggests “compare, in a predetermined order, the identifying data against a set of matching rules until an applicable matching rule is located” as claimed in claim 2.

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., determining that the deep link is provided to a mobile device using a set of display-restricting filters employing criteria based on the item identifier, page identifier, or query associated with URL and one of a device, user, location, or content type and ) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant's remaining arguments with respect to claims are substantially encompassed in the arguments above, therefore examiner responds with the same rationale.
For at least the foregoing reasons, Examiner maintains prior art rejections.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIEL MERCADO/Primary Examiner, Art Unit 2176